Case 1:17-cv-05228-NGG-VMS Document 323 Filed 01/16/21 Page 1 of 1 PageID #: 15085




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


     STATE OF NEW YORK, et al.,

                             Plaintiffs,

                 v.                                       17-CV-5228 (NGG) (VMS)

     DONALD J. TRUMP, et al.,

                             Defendants.




                      MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

          Pursuant to Local Civil Rule 1.4, the undersigned respectfully seeks leave to withdraw

   my appearance as attorney for the State of New York in this matter because of my upcoming

   departure from the Office of the New York State Attorney General. The State of New York will

   continue to be represented in this matter by attorneys who have previously entered their

   appearance, including Anisha Dasgupta, Sania Khan, and Joseph Wardenski. I am not asserting

   a retaining or charging lien.



    DATED: January 16, 2021                    Respectfully submitted,

                                               By: /s/ Matthew Colangelo
                                               Matthew Colangelo
                                               Office of the New York State Attorney General
                                               28 Liberty Street
                                               New York, NY 10005
                                               Phone: (212) 416-6057
                                               Matthew.Colangelo@ag.ny.gov
